Citation Nr: 1827791	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  04-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously considered this case in August 2007, September 2010, July 2012, July 2013, January 2017, and October 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to September 24, 2010.


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis have been met, beginning January 14, 2005.  38 U.S.C. §§ 1155, 5103, 5103A, 7104 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard outside of the issue remanded below in order to comply with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  The Veteran waived RO review of newly submitted evidence in a February 2018 letter from the representative.

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

In order to demonstrate an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
 a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

During the period on appeal, prior to September 24, 2010, the Veteran was service-connected for an acquired psychiatric disorder to include dysthymia at 30 percent disabling; post-operative changes, healed fracture, spur formation of right foot at 10 percent disabling; post-operative changes, healed fractures, spur formation of left foot at 10 percent disabling; left knee injury at 10 percent disabling; and mild degenerative arthritis of the right knee at 10 percent disabling for a combined disability of 60 percent.  Thus, he did not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).  However, under subpart (b), the Veteran can still be awarded TDIU if it is established by the evidence of record that his service-connected disability has rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. §§ 3.340(a), 3.341(a) and 4.16(b).  In a February 2018 determination, the Director of Compensation Service denied entitlement to TDIU on an extra-schedular basis.  The Director explained that the evidence did not demonstrate that the Veteran was unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities and accordingly, entitlement to TDIU on an extraschedular basis is denied.  Therefore, the question of whether the Veteran is entitled to TDIU on an extraschedular basis has first been adjudicated by the Chief of Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The evidence of record indicates that the Veteran's service-connected bilateral knee and bilateral foot disabilities, with consideration of his education and employment history makes most types of employment extremely difficult.  In this regard, the Veteran has worked in manual or physical labor for most of his career.  He did not finish high school before serving in the United States Air Force from June 1971 to April 1973.  The Veteran acquired his GED in the military and participated in heated-ventilation-air conditioning training without receiving professional certifications.  Subsequent to separation from active duty, the Veteran's most pertinent and lasting work experience involved carpentry from 1969 to 1989 according to the April 2002 Application for Increased Compensation Based on Unemployability.

The Veteran filed an increased rating claim in March 2001, and during the pendency of the increased rating claim, he filed his claim for TDIU in April 2002.  Accordingly, the Board finds that the TDIU claim was part of the Veteran's claim for an increased rating, and the Board must review evidence in support of TDIU from the time of the March 2001 increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Board notes, that during the period on appeal, the Veteran was incarcerated.  Specific provisions apply to incarcerated Veterans that limit the availability of TDIU as a matter of law.  Under 38 C.F.R. § 3.341(b), a rating for TDIU that would first become effective while a Veteran is incarcerated in a penal institution for conviction of a felony, shall not be assigned during such period of incarceration.  See 38 U.S.C. § 5313(c).  Thus, entitlement to a TDIU may not be granted earlier than the date of the Veteran's release from incarceration.  The term "release from incarceration" includes participation in a work release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).  The record contains a Certificate of Release from the Oklahoma Department of Corrections, submitted February 2005, indicating the Veteran was released on parole January 14, 2005.  The Veteran's felony incarceration began in May 1999 according to a May 2001 Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution.  As the adjudication of TDIU is prohibited if that rating would begin while the Veteran is incarcerated for a felony conviction, the Board cannot grant entitlement to TDIU as a matter of law, prior to January 14, 2005 when the Veteran was released from incarceration.  See VAOPGCPREC 13-97 (Apr. 7, 1997)

In the April 2002 application for TDIU, the Veteran noted the cause of his unemployability as knee, neck, and back disabilities.  In an October 2004 statement, the Veteran reported pain walking over rough ground, pain going up and down stairs, and pain with weight bearing due to his knee disabilities.  In a November 2005 VA examination, the Veteran reported deep aching pain in his left knee that was worse with any kind of walking, standing, squatting, or bending.  In a July 2008 VA examination, the Veteran stated that the reason he has not worked is because of the severity of his headaches.  

In an October 2008 VA examination the Veteran stated he was incapable of working due to multiple physical and emotional problems.  He went on to state he could not even wash dishes without getting a headache and he had problems standing.  He reported he enjoyed gardening on his property and he did odd handyman repair type volunteer work.

In a September 2009 VA examination, the Veteran reported pain, fatigability, weakness and lack of endurance in his feet caused by walking and standing.  He was able to stand for 15-30 minutes and able to walk 1/4 of a mile.  On examination, the examiner did not find evidence of painful motion, tenderness, or instability in either foot.  The examiner did find objective signs of weakness in the left foot.

In a March 2010 VA examination, the Veteran reported he spent his free time fixing things, working on his truck and his RV, and keeping his 20 acres fixed up and free of brush.  He reported muscle spasms and trouble with his nerves which caused issues in his fingers that restricted physical work.  He denied irritability and anger.

In a November 2010 VA examination, the Veteran reported manageable depression symptoms.  He also stated that his physical disabilities prevented him from working and restricted him to brief odd jobs, housework, and homemaker type activities due to pain in his neck, shoulders, back, knees, and feet. 

In April 2016, the Veteran's representative submitted a private opinion from a vocational consultant who was recognized as a Certified Disability Management Specialist and a Senior Diplomat of the America Board of Disability Analyst.  The consultant interviewed the Veteran, reviewed his educational history, reviewed his employment history, and reviewed his medical file.  The vocational consultant found the examiner unemployable since 1999 based on the totality of the Veteran's service-connected disabilities in combination with his educational and occupational histories.  The vocational consultant cited the Dictionary of Occupational Titles and surveys conducted by the Occupational Information Network in the opinion.  

After review of the entire evidence of record, to include the most pertinent of which was discussed above, the Board finds that Veteran's service-connected disabilities prevented the Veteran from obtaining and maintaining substantially gainful employment. The Board notes the Veteran reported non-service connected back, neck, and migraine disabilities negatively affected his ability to maintain gainful employment.  However, the Board finds the service-connected disabilities, in and of themselves, rendered the Veteran unemployable.  The Veteran's occupational history is negative for sedentary work of any level.  The Veteran's most pertinent work history involved construction as a carpenter, a labor-intensive profession.  The probative evidence of record shows the Veteran's lower extremity disabilities prevent him from standing for long periods of time, or walking long distances.  His knee disabilities also prevent him from lifting heavy objects.  

The Veteran did mention enjoyment of activities which did require some form of labor; these included gardening, keeping his 20 acres of land free of brush, working on his truck and recreational vehicle, and handyman work.  Although the Board acknowledges these activities can be labor-intensive, engaging in such activities at the Veteran's own discretion is separate and apart from working full time in a labor-intensive occupation.  The Veteran does not have the discretion to stop working based on the pain and function of his knees and feet when working full time.  Thus, the results of the VA examinations, treatment notes, and lay statements of the Veteran demonstrate that the Veteran's bilateral knee and bilateral foot disabilities would have a severe impact on the Veteran's ability to engage in most types of manual labor.  In conclusion, the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected disabilities, and the evidence is in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disability.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted as of January 14, 2005, the date of the Veteran's release from incarceration for a felony.


ORDER

Entitlement to TDIU is granted, effective January 14, 2005, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


